Order entered January 25, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00660-CR

                                MAGAN MARIE KRYZAK, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F15-48257-N

                                           ORDER
        Before the Court is appellant’s January 23, 2019 second motion for extension of time to

file her brief. We GRANT the motion and ORDER the brief received on January 23, 2019 filed

as of the date of this order.


                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE